Order filed January 8, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-01050-CV
                                 ____________

                      IN RE LISA LUXENBURG, Relator



                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-29603


                  CONTINUING ABATEMENT ORDER

      On November 22, 2013, relator, Lisa Luxenburg, filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. ' 22.221. Relator asked this
Court to order The Honorable Ken Wise, Judge of the 334th District Court, Harris
County, Texas, to set aside his October 7, 2013 order abating the proceeding and
compelling arbitration, entered in trial court cause number 2013-29603, styled Lisa
Luxenburg v. J.C. Penney.
       Because the respondent ceased to hold the office of Judge of the 334th District
Court, Harris County, Texas, we are required to abate this mandamus proceeding to
permit the respondent’s successor, The Honorable Grant Dorfman, to reconsider the
decision regarding relator’s request for relief. See Tex. R. App. P. 7.2(b). On
December 5, 2013, we abated this case for a period of thirty days and directed the
new presiding judge of the 334th District Court to advise the Court of the action
taken on relator’s request.

       More than thirty days have passed since the date of the abatement order. The
new presiding judge of the 334th District Court has not advised the Court of the
action taken on relator’s request. Therefore, the abatement of this case is continued
for a period of twenty days, at which time the new presiding judge shall advise the
Court of the action taken on relator’s request. Furthermore, within twenty days of
the date of this order, relator is directed to advise the Court of the status of trial court
cause number 2013-29603, styled Lisa Luxenburg v. J.C. Penney. The Court will
consider a motion to reinstate or dismiss this proceeding, as appropriate.

       It is so ORDERED.

                                          PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                             2